Citation Nr: 1028058	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  03-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. §  1318.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from July 1944 to January 1946.  
He was born in 1924, and he died in September 2000.  The 
appellant, who is the Veteran's widow, married him in January 
1945.  

This appeal to the Board of Veterans' Appeals (Board) is from the 
above Department of Veterans Affairs (VA) Regional Office (RO).  
Although the appellant initially raised some other issues, it is 
not shown that she is actively pursuing any other than those 
shown on the first page of the present decision.

The appellant initially requested a hearing, but has since 
withdrawn that request in writing.  This appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Issue # 3 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have a pending 
claim for VA benefits.

2.  For purposes of DIC benefits only, competent evidence of 
record and resolution of reasonable doubt warrant a finding that 
the Veteran was unable to work and thus entitled to a total 
disability rating for compensation purposes due to individual 
unemployability (TDIU) by virtue of his sole service-connected 
disability, schizophrenia, schedularly rated at from 70 to 100 
percent disabling, primarily the latter, for more than 10 years 
prior to his death.


CONCLUSIONS OF LAW

1.  Entitlement to accrued benefits is not warranted, as a matter 
of law.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000(a) (2009).

2.  Giving the benefit of the doubt to the appellant, the 
criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 have been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.22, 3.102 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  

Because the law is dispositive in the instant appeal as to Issue 
#1, the Board finds that the provisions of the VCAA are not 
applicable to this appellant's claim.  In view of the disposition 
herein on Issue # 2, there is no need for further discussion of 
notice or development.


II.  Accrued benefits

The law governing claims for accrued benefits provides that, upon 
the death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the time 
of his death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he died. 
38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 
38 C.F.R. § 3.1000. 

The Veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-
1300 (Fed. Cir. 1998).  In addition, an application for accrued 
benefits must be filed within one year after the date of death.  
38 C.F.R. § 3.1000(c).

In this case, there were some monetary benefits due to the 
Veteran for the final month prior to his death (i.e., $2153.00).  
However, as noted in the pertinent July 2007 Statement of the 
Case (SOC) on this issue, the appellant received those amounts 
which had been due to the Veteran in a timely fashion in March 
2002.  However, there was no other pending claim at the time of 
his death, so it is unnecessary to go into further regulatory 
criteria, and additional accrued benefits are not payable.

III.  DIC under 38 U.S.C.A. §  1318

Pertinent law and regulations provide that a surviving spouse may 
be entitled to dependency and indemnity compensation in the same 
manner as if the Veteran's death were service-connected, under 
certain specific conditions.  VA shall pay DIC under 38 U.S.C.A. 
§ 1318 to the surviving spouse of a Veteran who has died not as 
the result of his own willful misconduct, and who at the time of 
death was in receipt of or entitled to receive compensation for a 
service-connected disability rated totally disabling, provided 
that (1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the Veteran's release from active duty 
and for a period of at least five years immediately preceding 
death, or the Veteran would have been entitled to receive such 
compensation but for clear and unmistakable error (CUE) in 
previous final decisions; or (3) the Veteran was a former POW who 
died after September 30, 1999, and the disability had been 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of section 
1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the U.S. Court 
of Appeals for Veterans Claims interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the Veteran in a claim had 
never established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for such 
benefits which could have resulted in entitlement to compensation 
for the required period before he died.  The Court concluded that 
the language of section 3.22(a) would permit a DIC award where it 
was determined that the Veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the Veteran had applied for compensation during his or 
her lifetime.

The Secretary of Veterans Affairs, in a final rule effective on 
January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly define 
"entitled to receive" so as to exclude the "hypothetical" 
entitled-to-receive section 1318(b) basis recognized in the 
aforementioned case law.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  
Thus, the Wingo precedent has been rendered ineffective.  The 
revision reflects VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the Veteran had, 
during his or her lifetime, established a right to receive total 
service-connected disability compensation for the required period 
or would have established such a right if not for CUE in a 
previous rating decision.

Prolonged litigation ensued, and included a stay of proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 where 
the outcome was dependent upon 38 C.F.R. § 3.22.  See Hix v. 
West, 12 Vet. App. 138, 141 (1999), aff'd sub nom. Hix v. Gober, 
225 F.3rd. 1277 (Fed. Cir. 2000) holding that for the purpose of 
determining whether a survivor is entitled to "enhanced" DIC 
benefits under 38 U.S.C.A. § 1311(a)(2) (Veteran is required to 
have been rated totally disabled for a continuous period of eight 
years prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement."

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit concluded that the revised 38 
C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interpreted a virtually identical Veterans benefit statute, 38 
U.S.C.A. § 1311(a)(2), and that VA had failed to explain its 
rationale for interpreting these virtually identical statutes 
(sections 1311 and 1318) in conflicting ways.  The Federal 
Circuit directed VA to stay all proceedings involving claims for 
DIC benefits under 38 U.S.C.A. § 1318 where the outcome was 
dependent upon 38 C.F.R. § 3.22, pending the conclusion of 
expedited rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 
20.1106 to provide that there may be no "hypothetical" 
determinations as to whether a deceased Veteran had been totally 
disabled for eight years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-17 (now 
codified at 38 C.F.R. § 20.1106 (2007).

Then, the Federal Circuit, in National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. 
Cir. 2003) (NOVA II), found that VA had determined that the two 
statutes at issue should be similarly interpreted, and had 
amended 38 C.F.R. § 20.1106 to provide that claims under section 
1311(a)(2), like claims under section 1318, will be decided 
taking into account prior determinations issued during the 
Veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the language of 1311(a)(2) and 1318 to bar 
"hypothetical entitlement" claims.  See also 38 U.S.C.A. §§ 
1311(a) and 1318.  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as to 
eligibility.

In this case, the Board notes that the RO received the 
appellant's claim for DIC benefits soon after the Veteran's death 
in 2000, and that some of the above described evolution of 
analysis for 38 U.S.C.A. § 1318 claims occurred about the time of 
the pendency of her claim.  As discussed above, the Federal 
Circuit has found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in nature.  
That is, the amendments clarified and confirmed VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  See NOVA I, 260 F.3d at 1376-77.  In 
addition, the Federal Circuit found that VA was not bound by the 
prior Court decisions, which had construed 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation, and was free to challenge them, to include 
through the route of rulemaking.  Id. at 1374.  Thus, to the 
extent there has been any change in the law or regulations 
relevant to the claim, the changes are not of a material type 
which altered the appellant's rights, but rather they clarified 
those rights, and the appellant is not prejudiced by our deciding 
the case on this issue at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran's service records in this case are now virtually 
absent, although this was apparently not always the case.  The 
Board notes that there is much evidence (e.g., two large boxes of 
files) associated with the current reconstructed claims file, but 
unfortunately much that was previously of record is now lost, 
including the original claims file and considerable amounts of 
post-service VA medical records, at the least.  In fact, it is 
unclear just what all is missing other than it is multiple files.  
This is truly regrettable.  However, it is certainly not the 
fault of the appellant or the Veteran, of course, and they must 
not be penalized for the lack thereof.  It is conceivable that 
some of these records may eventually be found, but the appeal has 
been advanced on the docket due to the age of the appellant, and 
thus time is a significant factor.  Delay will not be helpful to 
the appellant, and the Board does not want to delay any 
adjudication which can take place immediately.  In the absence of 
the missing records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the benefit-
of-the-doubt rule in our final determination, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With regard to service, a summary report from the Office of the 
Army Surgeon General produced in 2001 reflects that the Veteran 
was in the transportation corps, was hospitalized in service, and 
was discharged from service with a diagnosis of "schizophrenic 
reaction, LOD (line of duty).  Not EPTS (existed prior to 
service)".  

Also of record is a copy of a notification dated in 1946, to the 
appellant, as his wife, that he had been admitted to 
hospitalization in January 1946; and that he was being released 
from service; and had been awarded benefits from January 1946 on 
account of his nervous condition, and for which he was rated as 
"100% disabled".

The appellant has recently stated that throughout his lifetime 
the Veteran was receiving compensation in varying amounts, most 
prevalently at the 100 percent rate, but periodically reduced to 
70 percent or 50 percent.  Unfortunately, absent the original 
claims file, it is impossible to determine the exact nature 
thereof in the context of this current Board action.  
Fortunately, this is not necessary for an equitable resolution 
without prejudice to the appellant.  In any event, the Board 
finds her a competent observer, and her comments in that regard 
to be credible.

A copy of a letter is of record apparently dated in December 
1961, reflecting that the Veteran was evaluated at that time at a 
rate of 100%, but that it had been determined that his condition 
had improved, and that the rating would be reduced from 100 
percent to 70 percent effective March 1, 1962.  (It is irrelevant 
to this case, but parenthetically, there is no information as to 
when that 100 percent schedular rating had been previously 
assigned.)

Finally, it has been certified by the RO that the Veteran was in 
receipt of a 100 percent schedular rating for his schizophrenia 
from either September 8, 1992 (a date which was somehow raised 
and then discounted in a handwritten note in the file), or April 
1, 1993, until his death in September 2002 (a date which was 
shown in the pertinent SOC of record).    

Other than those three periods when it is firmly documented that 
he was in receipt of a 100 percent evaluation (without 
delineating dates on the other ends of the grants), it remains 
unclear the nature of all of his ratings.  There is no way to 
know how many other similar periods of 100 percent rating there 
may well have been, any or all of which would strengthen the 
claim herein.  However, the incidental rating notations otherwise 
shown in various medical records, and the file itself, reflect 
that the ratings assigned when he was not rated at 100 percent 
were either 50 percent or 70 percent, primarily the latter, 
signifying significant industrial impairment.

A TDIU rating may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities at least one disability must be ratable at 40 
percent or more and the combined rating must be at least 70 
percent or more.  38 C.F.R. § 4.16(a).  A Veteran's age is not 
for consideration in making the determination.  38 C.F.R. § 4.19.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an impairment 
so severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For a Veteran to prevail on a claim for a 
total compensation rating based on individual unemployability, 
the record must reflect some factor which takes the case outside 
the norm.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or retain employment, but the ultimate question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors 
to be considered are the Veteran's education, employment history, 
and vocational attainment (without consideration of his advanced 
age or of the effects of non-service-connected disabilities).  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), a TDIU may still be assigned on an extraschedular basis, 
upon a showing that the Veteran is unable to obtain or retain 
substantially gainful employment due to service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where 
such an exceptional case is indicated, the Board is to refer the 
case to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations are 
found to be inadequate. The governing norm in such cases, for 
individual disabilities, is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).  The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(Board may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or 
reach such a conclusion on its own).

The U.S. Court of Appeals for the Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop and 
address a Veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, applying 
all relevant laws and regulations,"  Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001.  Specifically, where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  Rice, supra, citing 
Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)

A total disability rating based on individual unemployability 
satisfies the total (100 percent) rating requirement if the TDIU 
evaluation was, or can be, predicated upon a single disability.  
As for the information relating to the Veteran's employment 
status, it can be argued that it had been claimed some time prior 
to his death, and on more than one occasion, that he was 
virtually unemployable due to his mental health problemss.  This 
argument can be also inferred from the fact that he had recurrent 
if periodic total ratings which would also reflect 
unemployability.  A review of those files now available shows 
that in 1952 he was working as a laborer and lumber handler.  
However, by 1962 he had been unemployed since 1961.  In 1965 he 
was working as a part-time night janitor.  He was a custodian in 
a supermarket in 1977, and was employed part time in a VA Medical 
Center kitchen in 1983.  It is unclear when he actually stopped 
any and all kind of gainful work, even of a marginal, protected, 
or sheltered nature, but it was certainly a long time before he 
died, and clearly more than a decade prior to death, something 
which can be inferred from the nature of his psychiatric claims 
in that period.  

Given the foregoing, and in this limited DIC context, the Board 
finds that a reasonable doubt is raised which must be resolved in 
the claimant's favor that the Veteran was entitled to a TDIU for 
at least the 10 years prior to his death, and accordingly the 
facts fulfill the requirements for the appellant's entitlement to 
DIC benefits under 38 U.S.C.A. § 1318. 

ORDER

Entitlement to accrued benefits is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits based on 38 U.S.C.A. §  1318 is granted.


REMAND

As to Issue #3, under 38 U.S.C.A. § 1110, a Veteran is entitled 
to disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a presumptive 
basis for certain chronic disabilities when manifested to a 
compensable degree within the initial post- service year.  38 
C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 C.F.R. 
§ 3.310; see Allen v. Brown, 7 Vet. App. 439 (1995).

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability (or treatment 
therefor) was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to DIC on 
that basis.  See 38 U.S.C.A. §§ 101, 1310.  Although the Board 
has herein already granted DIC benefits under 38 U.S.C.A. § 1318, 
above, it is inappropriate to dismiss out of hand the appellant's 
argument with regard to service connection for the cause of death 
on these alternative substantive arguments.

The Veteran's death, according to the death certificate, was due 
to multiple conditions, primarily arteriosclerotic heart disease 
of years' duration and hypertension.  Thus the remaining issue 
herein is whether cardiovascular disease including hypertension 
was attributable to service on any premise, i.e., direct, 
presumptive or secondary.

As addressed above, there is a great deal of evidence of record, 
but there is also a great deal that is lost, and may not be 
recovered.  Nonetheless, the Board is unable to render medical 
judgments absent guidance from someone with training in that 
area, and such an opinion must be based on the best evidence 
available.

In this case, there is indeed some information of record to show 
that the Veteran began having some sort of heart concerns not too 
long after service, e.g., blood pressure of 130/90 in 1958 on a 
VA examination, and 160/106 in 1967.  Unfortunately, additional 
records as to blood pressure are not available.  

However, there is a feasible argument raised that his mental 
health problems may well have affected his cardiac disabilities 
in one way or another.  In this regard, it is not simply whether 
his schizophrenia caused his hypertension or other cardiovascular 
impairment, but also whether thestress of the  mental disorder, 
or the medications prescribed therefor, may have aggravated the 
cardiovascular problems to a significant degree.  In this regard, 
it is noted that the Veteran was probably given potent 
medications in service and certainly from the day of separation, 
including Stelazine and Artane from the early 1960's.  His 
clinical records in the file show some problems with medication 
compliance; stress, and anxiety, as well as depression and 
melancholia are noted frequently when treating his heart 
problems, particularly in the years immediately prior to his 
death.

It is argued that the stress of his mental health condition 
and/or his medication was a significant contributory factor in 
his death.  However, there is no medical opinion with regard to 
such a possibility.  

With regard the specific question of whether the mental health 
problems may have exacerbated his heart problems including his 
hypertension, some medical theorists suggest that such a impact 
may be only temporarily.  Nonetheless, in a case such as this, 
where the Veteran was so significantly incapacitated mentally 
from service until his death some five decades after separation 
from service, it could be argued that he never was able to return 
to the norm, thus potentially causing a temporary or acute 
increase in blood pressure to become a chronic and permanent 
condition. 

In view of the foregoing, and in order to afford the Veteran's 
widow the benefit of a thorough and complete adjudication as to 
this issue, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A final attempt should be made to 
obtain the missing records and associate them 
with the claims file.  

2.  Submit the case for expert evaluation to 
determine when the Veteran developed 
cardiovascular disabilities and the nature 
and any potential causal relationship between 
the Veteran's death and his service-connected 
psychiatric disability, to include any 
treatment/medication he received for that 
condition, and the impact it may have had on 
his cardiovascular system.  

a.  Any reviewer should review the claims 
file, identify the medication(s) which the 
Veteran had been taking for his service-
connected schizophrenia, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that his 
cardiovascular disabilities either arose 
directly as a result of his military 
service, or, if cardiovascular disability 
arose after service, whether it was due 
to, the result of, or aggravated by his 
service-connected schizophrenia or any 
medication or other treatment therefor; OR 
whether such incurrence, causation, or 
aggravation is unlikely (i.e., less than a 
50-50 degree of probability) to have 
occurred.   

b.  If the reviewer finds that 
schizophrenia or medication taken for that 
condition aggravated the Veteran's 
cardiovascular problems, the reviewer 
should describe the nature and extent of 
this aggravation, and discuss what portion 
of any secondary disability was due to the 
service-connected psychiatric treatment 
and what portion was unrelated thereto.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare- ups of 
symptoms which resolve with return to the 
baseline level of disability

e.  If any opinion and supporting 
rationale cannot be provided without 
resort to speculation or conjecture, the 
reviewer should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  Once the above-requested development has 
been completed, readjudicate the appellant's 
claim for service connection for the cause of 
the Veteran's death on all potential bases.  
If the decision remains adverse, provide her 
and her representative with an appropriate 
SSOC.   Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


